Citation Nr: 1702237	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from January 1995 to January 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the Veteran's case has been transferred to the RO in San Juan, the Commonwealth of Puerto Rico Regional Office.

The case was previously before the Board in May 2012 and March 2016 when it was remanded for the Veteran to be afforded a hearing before a Veterans Law Judge of the Board.

In a Substantive Appeal on a VA Form 9, received in April 2014, the Veteran perfected an appeal of the issue of entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  The Veteran requested a Board hearing by live videoconference with regard to this issue.  That hearing has yet to be scheduled and the RO has not certified that issue to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 dated April 2009, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The Board has remanded this claim twice already to accommodate the Veteran's request.  The claim was remanded in May 2012to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in El Paso, Texas.  While a video conference hearing was scheduled in December 2015, in El Paso, Texas, the Veteran and his representative provided timely notice of his request to reschedule due to his employment outside the country.  The Veteran requested the video conference hearing be held at the RO closest to Orlando, Florida, due to his relocation.  Accordingly, the Board remanded the appeal in March 2016 for the Veteran to be afforded a video conference hearing at the RO in St. Petersburg, Florida.

In November 2016 the Veteran was informed that a hearing was scheduled for January 2017 at the RO in St. Petersburg, Florida.  In December 2016 the Veteran and the Veteran's representative notified the Board that a postponement of the hearing was desired as the Veteran resided in Puerto Rico and could not travel to St. Petersburg, Florida.  The Veteran requested that his claims be transferred to the VA office in Puerto Rico and that he be scheduled for his hearing in Puerto Rico.  As such, remand is necessary to afford the Veteran a video conference hearing at the RO in San Juan, Puerto Rico.

Because the appeal has already been remanded several times and the Veteran has a pending hearing request in an appeal that has been perfected but not yet been certified to the Board, both issues should be addressed in the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, at the earliest available opportunity, at the RO in San Juan, Puerto Rico for the appeals of the issues of entitlement to service connection for sleep apnea and entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.  The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.  Thereafter, process the appeal in accordance with the established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


